Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 11-15, 18-20, & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-10, 16, 17, & 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10, 16, 17, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Call et al. [hereinafter Call] PG Pub US 2017/0235488 A1 in view of Tolstsikau et al. [hereinafter Tolstsikau] PG Pub US 2020/0142744 A1.

Regarding claim 1, Call discloses:
A memory controller configured to control a first memory area and a second memory area, the memory controller comprising (The flash memory device 104 may include a flash memory controller 106 [0027]): 
a first software layer configured to control the first memory area based on first logical addresses (The claim fails to define a software layer. For the purpose of this examination, a software layer is interpreted as the logical to physical mapping performed in 202A & 202B); a second software layer configured to control the second memory area based on second logical addresses (the processor 204 may determine whether the logical address of the access request falls within at least one of a plurality of windows. Each window from the plurality of windows may include a continuous range of logical addresses [0061]); and 
a logical address manager configured to: compare a logical address received from a host with a reference address selected from among a plurality of logical addresses to be used by the host (the window matching module 212 may determine if the logical address of the access request falls within at least one of the windows from the window table 208, e.g., window 0, window 1, . . . , or window N. For example, referring back to FIG. 3, the window matching module 212 may determine that the logical address with the access request equal to “0x09” falls within the window “0x08” to “0x0F.” [0061]); 
transmit the logical address received from the host to the first software layer or the second software layer according to the selected criterion (the processor 204 may determine if the L2P front map 202A or the L2P back map 202B may be used to translate the logical address to a physical address associated with the flash memory 108 based on whether the logical address of the access request falls within at least one of a plurality of windows from the window table 208 [0062]).
It is noted that Call failed to explicitly disclose:
select a criterion out of a first criterion and a second criterion based on the comparison; and wherein allocation of the logical addresses to the first software layer or the second software layer according to the first criterion is different from allocation of the logical addresses to the first software layer or the second software layer according to the second criterion.
However, Tolstsikau discloses:
select a criterion out of a first criterion and a second criterion based on the comparison; and wherein allocation of the logical addresses to the first software layer or the second software layer according to the first criterion is different from allocation of the logical addresses to the first software layer or the second software layer according to the second criterion (The host interface layer of CORE0 may distribute even logical addresses is LBA(0, 2, 4, 6, . . . ) to a flash translation layer of its own core CORE0, and may distribute odd logical addresses LBA(1, 3, 5, 7, . . . ) to a flash translation layer of an odd core CORE1. In other words, logical addresses may be distributed between cores in an odd-even distribution scheme [0076]).
The systems of Call and Tolstsikau are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Call and Tolstsikau since this would allow the system of Call to distribute logical address between cores in an odd-even distribution scheme. This system would improve “stability, durability, high information access speed, and low power consumption [0004].” 

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Call also discloses:
wherein the first software layer controls the first memory area to perform an operation corresponding to a logical address transmitted from the logical address manager, and wherein the second software layer controls the second memory area to perform an operation corresponding to a logical address transmitted from the logical address manager (different zones in the flash memory 108 may indicate corresponding flash memory blocks that can store the data associated with the L2P front map 202A or the L2P back map 202B. For example, a “zone A” may represent a first set of flash memory blocks associated with the L2P front map 202A and a “zone B” may represent a second set of flash memory blocks associated with the L2P back map 202B [0036]).
Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 1. Call also discloses:
wherein the logical address manager transmits the logical address to the first software layer or the second software layer according to the second criterion when an address value of the logical address is equal to or less than an address value of the reference address (different zones in the flash memory 108 may indicate corresponding flash memory blocks that can store the data associated with the L2P front map 202A or the L2P back map 202B. For example, a “zone A” may represent a first set of flash memory blocks associated with the L2P front map 202A and a “zone B” may represent a second set of flash memory blocks associated with the L2P back map 202B [0036]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. Call also discloses:
wherein the logical address manager transmits the logical address to the first software layer or the second software layer according to the first criterion when an address value of the logical address is greater than an address value of the reference address (note that this claim fails to limit logical address manager transmits the logical address to the first software layer or the second software layer according to the first criterion from occurring when the address value of the logical address is equal to or less than an address value of the reference address. Therefore as long as address manager transmits the logical address to the software layer [Step 508 Fig. 5] this limitation is met).
Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. Call also discloses:
wherein the logical address manager comprises a reference address changer configured to change the reference address based on change basis information (the windows may move based on frequent data accesses to certain logical sections or hot data. It may be desirable to keep the hot data within one of the windows from the window table 208 to allow fast accesses to the flash memory 108 using the L2P front map 202A, and to map the cold data to the L2P back map 202B [0039]).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 6. Call also discloses:
wherein the change basis information includes information about a size of data received from the host, or timer information that is initialized when the reference address is changed (data that needs to be accessed frequently, also called hot data, can be mapped to the L2P front map 202A for quick accesses. For example, the hot data may include data that is accessed a number of times, which is greater than a threshold within a predetermined time period [0035]).

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 1. Call also discloses:
wherein first data stored in the first memory area and second data stored in the second memory area are swapped with each other, and wherein a logical address corresponding to the first data has an address value equal to or less than an address value of the reference address, and a logical address corresponding to the second data has an address value equal to or less than the address value of the reference address (the windows may move based on frequent data accesses to certain logical sections or hot data. It may be desirable to keep the hot data within one of the windows from the window table 208 to allow fast accesses to the flash memory 108 using the L2P front map 202A, and to map the cold data to the L2P back map 202B [0039]).

Regarding claim 9, Call discloses:
A memory controller configured to control a first memory area and a second memory area, the memory controller comprising (System and apparatus are described to provide window based flash translation layer using two separate maps implemented in a volatile memory that can allow different granularity into flash memory data [0005]): 
a first flash translation layer configured to control the first memory area based on a logical address included in a first logical address group; a second flash translation layer configured to control the second memory area based on a logical address included in a second logical address group (the processor 204 may determine whether the logical address of the access request falls within at least one of a plurality of windows. Each window from the plurality of windows may include a continuous range of logical addresses [0061]); and 
a logical address manager configured to determine logical addresses to be included in the first logical address group and the second logical address group, based on a result of comparison between a reference address and the plurality of logical addresses, wherein the reference address is selected from a host address group including a group of logical addresses to be used by the host (The window matching module 212 may compare the logical address of the access request with the window 0, window 1, . . . , window N from the window table 208 to determine if the logical address is located in one of the windows [0041]).
It is noted that Call failed to explicitly disclose:
an address information changer configured to change logical addresses included in the first logical address group and logical addresses included in the second logical address group based on the reference address.
However, Tolstsikau discloses:
an address information changer configured to change logical addresses included in the first logical address group and logical addresses included in the second logical address group based on the reference address (embodiments may split the sequential range of N LBAs between N cores if first LBA in the range is a multiple of N. All LBAs in this range may map into the same LBA_local for different indices in the FTL_index such that only last log N bits in the LBAs differ. Furthermore, the policy of distribution between cores may change for different ranges. After a range change, the LBA_local changes [0129]).
The systems of Call and Tolstsikau are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Call and Tolstsikau since this would allow the system of Call to distribute logical address between cores in an odd-even distribution scheme. This system would improve “stability, durability, high information access speed, and low power consumption [0004].” 

Regarding claim 10 the limitations of this claim have been noted in the rejection of claim 9. Call also discloses:
wherein the logical address manager comprises: a reference address changer configured to change the reference address based on change basis information; and an address information changer configured to change logical addresses included in the first logical address group and logical addresses included in the second logical address group, based on the reference address (the windows may move based on frequent data accesses to certain logical sections or hot data. It may be desirable to keep the hot data within one of the windows from the window table 208 to allow fast accesses to the flash memory 108 using the L2P front map 202A, and to map the cold data to the L2P back map 202B [0039] data that needs to be accessed frequently, also called hot data, can be mapped to the L2P front map 202A for quick accesses. For example, the hot data may include data that is accessed a number of times, which is greater than a threshold within a predetermined time period [0035]).

Regarding claim 15 the limitations of this claim have been noted in the rejection of claim 10. Call also discloses:
wherein the change basis information comprises information about a size of data received from the host, or timer information that is initialized each time the reference address is changed (the windows may move based on frequent data accesses to certain logical sections or hot data. It may be desirable to keep the hot data within one of the windows from the window table 208 to allow fast accesses to the flash memory 108 using the L2P front map 202A, and to map the cold data to the L2P back map 202B [0039]).

Regarding claim 16 the limitations of this claim have been noted in the rejection of claim 9. Call also discloses:
wherein first data stored in the first memory area and second data stored in the second memory area are swapped with each other, and wherein a logical address corresponding to the first data has an address value equal to or less than an address value of the reference address, and a logical address corresponding to the second data has an address value equal to or less than the address value of the reference address (the windows may move based on frequent data accesses to certain logical sections or hot data. It may be desirable to keep the hot data within one of the windows from the window table 208 to allow fast accesses to the flash memory 108 using the L2P front map 202A, and to map the cold data to the L2P back map 202B [0039]).

Regarding claim 17, Call discloses:
A method of operating a memory controller including a first flash translation layer configured to control a first memory area, and a second flash translation layer configured to control a second memory area, the method comprising: comparing a logical address received from a host with a reference address selected from among a plurality of logical addresses to be used by the host; selecting one of a first criterion and a second criterion based on a comparison between the logical address received from the host and the reference address (The window matching module 212 may compare the logical address of the access request with the window 0, window 1, . . . , window N from the window table 208 to determine if the logical address is located in one of the windows [0041]); and 
transmitting the logical address to one of the first flash translation layer and the second flash translation layer according to the selected criterion, wherein the logical address is transmitted to different flash translation layers depending on which of the first criterion and the second criterion is selected (If the logical address is located in one of the windows from the window table 208, the L2P front map 202A can be used for translation of the logical address to a physical address of the flash memory 108. If the logical address is not located in any of the windows from the window table 208, the L2P back map 202B can be used for translation of the logical address to a physical address of the flash memory 108 [0041]).
It is noted that Call failed to explicitly disclose:
wherein allocation of the logical addresses to the first flash translation layer or the second flash translation layer according to the first criterion is different from allocation of the logical addresses to the first flash translation layer or the second flash translation layer according to the second criterion.
However, Tolstsikau discloses:
wherein allocation of the logical addresses to the first flash translation layer or the second flash translation layer according to the first criterion is different from allocation of the logical addresses to the first flash translation layer or the second flash translation layer according to the second criterion (The host interface layer of CORE0 may distribute even logical addresses is LBA(0, 2, 4, 6, . . . ) to a flash translation layer of its own core CORE0, and may distribute odd logical addresses LBA(1, 3, 5, 7, . . . ) to a flash translation layer of an odd core CORE1. In other words, logical addresses may be distributed between cores in an odd-even distribution scheme [0076]).
The systems of Call and Tolstsikau are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Call and Tolstsikau since this would allow the system of Call to distribute logical address between cores in an odd-even distribution scheme. This system would improve “stability, durability, high information access speed, and low power consumption [0004].” 
Regarding claim 21 the limitations of this claim have been noted in the rejection of claim 17. Call also discloses:
wherein the reference address is updated based on change basis information, and wherein the change basis information comprises information about a size of data received from the host, or timer information that is initialized when the reference address is changed (the windows may move based on frequent data accesses to certain logical sections or hot data. It may be desirable to keep the hot data within one of the windows from the window table 208 to allow fast accesses to the flash memory 108 using the L2P front map 202A, and to map the cold data to the L2P back map 202B [0039]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133